ROBERTS, Justice
(agreeing in part and dissenting in part).
I concur in that part of the opinion dealing with all questions presented, except the affirmance of the assigned location of the turnpike by the Authority within the territorial limits of Duval County. The legislative Act from which the Authority derives its power fixes the northern terminus to be “a point in Duval county, in the vicinity of the metropolitan area of the city of Jacksonville, provided however, that the exact route and termini shall be as provided in § 340.06(6).” The Authority then designated the northern terminus to be at or near the town of Tisonia on U. S. Highway 17, a point approximately fifteen miles north of the City. This results in a complete by-passing to the west of Jacksonville and diverts south bound traffic on U. S. Highway 17 to the southwest at a *658point approximately fifteen miles north of the City. In my opinion, this was such a clear departure from the authorized route that it can not be said to be in conformity with legislative direction, and except, unless and until this variance is corrected I can not agree to a validation.
Nor can it be said that our prior decision approving the Fort Pierce-Miami turnpike is controlling oh this point. There, we were confronted with a condition where the turnpike stopped short of the City of Miami but was headed . in that direction. The State Road Department provided the missing-link as a freeway, thereby extending the route to Miami. Here, the situation is entirely different, because the turnpike is pointed away from and to the west and north of the City of Jacksonville, and no continuation would connect it directly with that City, except as an access road.
Jacksonville has long been known, identified and advertised as the “gateway to Florida”. “Jacksonville is a gateway for the country’s east coast visitors to Florida’s winter playgrounds.” Compton’s Pictured Encyclopedia and Fact-Index, V. 7, p. 289 (1956 edition); “ * * * the city is known as the ‘Gateway to Florida’ and to the East Coast winter resorts,” New Standard Encyclopedia, V. 5. “* * •* Jacksonville, the gateway metropolis to the nation’s land of enchantment.” Norman A. Hill, Editor, Florida Cruise, Baltimore, Md., G. W. King Printing Co., 1945, p. 59; “Jacksonville is a focal point of land, water, and air transportation in the South.” Federal Writers’ Project, Florida, A Guide to the Southernmost State, New York, Oxford University Press, 1935, p. 186 (American Guide Series).
“The port [of Jacksonville] enjoys a strategic geographical position with respect to ocean routes to South America, Panama, and the Far East, and is usually the last port of call for vessels bound to those countries from ports northward on the Atlantic Co.ast. It has an excellent harbor on the Saint Johns River, sheltered from all storms, and open to navigation throughout the year * * *.
“The growing tourist trade provides one of the city’s major sources of income, and the selection of Jacksonville as the site of a large naval training ■ station in 1940 has added further to city development. * * *
“In 1822 the town was laid out and named in honor of Andrew Jackson, the first territorial governor of Florida. It was incorporated in 1833.” The Encyclopedia Americana, Vol. 15.
“It is an important commercial centre.” Encyclopedia Britannica, Vol. 12.
, The City of Jacksonville is a part of the long history of this State, making important contributions to its .development during times of war and peace, prosperity and depression. Razed by a devastating fire in 1901 its rapid rise from acres of ashes displayed the indomitable courage and will of its people. It forms the hub of some of our oldest and strongest financial institutions and is currently becoming identified as the insurance capital of the south-land. With intersecting airlines, railroads, one of our best harbors, and a historically strong people, the continuation of its growth is to be expected.
With this information well known to the members of the Legislature, I cannot believe it was ever their intention that such an important and historical city of our State should be removed from the direct utilization of the project, and they must have considered that Such a variation would undoubtedly impair the turnpike revenue. It seems much more logical that the discretion offered by the Legislature was an opportunity to establish a route in such a manner as to serve, rather than by-pass, the City of Jacksonville.
I therefore must dissent.